DISSENTING OPINION BY
Senior Judge MIRARGHI.
I respectfully dissent. An employer does not have a subrogation interest in a spouse’s recovery for loss of consortium. Darr Construction Co. v. Workmen’s Compensation Appeal Board, 552 Pa. 400, 715 A.2d 1075 (1998). How then can we condone through our administrative and judicial processes the employer’s unlawful seizure of property of a party who is not related to the employer-employee relationship?
Our case law condones this outrage by placing the onus on the spouse and/or the claimant to essentially establish the employer’s proper subrogation interests. Subrogation, however, is a right that the employer must prove by sufficient evidence. The onus should therefore be on the employer to show the extent of its subrogation rights. The employer may accomplish this by stipulation or agreement with the spouse and/or claimant; by civil declaratory action if necessary; or, as our Supreme Court now suggests, through the workers’ compensation proceedings themselves.
In Thompson v. Workers’ Compensation Appeal Board (USF & G Co.), 566 Pa. 420, 781 A.2d 1146 (2001), the Supreme Court appears to have abrogated its previous *949position that the workers’ compensation authorities lack the authority to determine the proper extent of an employer’s subro-gation interest against a civil settlement or award that includes a spouse’s loss of consortium claim. In Thompson, the Supreme Court remanded the matter to this Court to determine whether a $300,000 settlement that was structured to “obviously ... defeat the employer’s subrogation right,” by assigning $200,000 to the claimant’s pain and suffering and $100,000 to the spouse’s consortium claim, was nevertheless subject to the employer’s subro-gation right. Id. at 424, 781 A.2d at 1149. On remand, we held that we did not have to address any argument regarding the consortium claim as the employer had paid only $105,744.63 in compensation, and therefore subrogation could be met from the claimant’s settlement alone. We further held that the claimant’s settlement amount was fully subject to subrogation even though it was described as compensating the claimant’s pain and suffering only. We therefore affirmed the Board’s order awarding subrogation against the civil recovery of the claimant and vacated the Board’s order awarding subrogation against the civil recovery of the spouse. Thompson v. Workers’ Compensation Appeal Board (USF & G Co.), 801 A.2d 635 (Pa.Cmwlth.2002).
We thus must ask the obvious questions: are workers’ compensation proceedings available to determine whether the employer’s subrogation rights are threatened or damaged by the nature of a settlement that may be designed to thwart those rights, but are unavailable to protect the legitimate property interests of an innocent third party when the employer attempts, through legal process, to unjustifiably seize that property and convert it? Are the workers’ compensation proceedings available to allow the_ employer to attack a settlement made by a third party for loss of consortium based on an allegation that this settlement is an abusive attempt to thwart the employer’s subrogation rights, yet are unavailable for, in the first instance, the establishment of the limited extent of those subrogation rights? Is not the issue in both proceedings the proper amount due under the loss of consortium claim?
The majority’s opinion supports an employer’s unlawful conversion of property belonging to a third party. This we should not countenance. Accordingly, I would reverse the order of the Board.